Citation Nr: 1605056	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  13-14 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether a timely notice of disagreement was filed with respect to an April 2008 rating decision that denied service connection for hypertension and left foot arthritis and denied an increased rating for service-connected residuals of a gunshot wound to the left foot.  

2.  Entitlement to service connection for left foot arthritis.  

3.  Entitlement to service connection for hypertension, claimed as secondary to residuals of a gunshot wound to the left foot.  

4.  Entitlement to a disability rating in excess of 10 percent for residuals of a gunshot wound to the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to June 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA) that determined that the Veteran's April 2009 notice of disagreement was not timely filed.  


FINDINGS OF FACT

1.  In August 2007, the Veteran filed a claim for an increased rating for his residuals of a gunshot wound to the left foot, and for service connection for left foot arthritis and hypertension.  

2.  The RO denied the Veteran's claims in an April 2008 rating decision; notification of this denial was provided to the Veteran on April 22, 2008.  

3.  The Veteran personally filed a notice of disagreement with the April 2008 rating decision on April 22, 2009.  


CONCLUSION OF LAW

The Veteran's April 22, 2009 notice of disagreement is timely.  38 U.S.C.A. §§ 5107, 7105 (West 2014); 38 C.F.R. §§ 3.102, 20.200, 20.201, 20.302 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review is initiated by filing a notice of disagreement (NOD) and completed by filing a substantive appeal after a statement of the case has been furnished.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.  The NOD must be filed within one year from the date that the RO mails notice of the determination.  The date of mailing of the notification is presumed to be the same as the date of the letter.  38 C.F.R. § 20.302(a).  A NOD must be a "written communication from the claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result."  38 C.F.R. § 20.201.

A review of the facts of this case is instructive.  In August 2007, the Veteran filed a claim seeking an increased rating for his service-connected residuals of a gunshot wound to the left foot and service connection for hypertension and for arthritis of the left foot.  The RO denied each claim in a rating decision dated April 14, 2008.  The Veteran's paper claims file contains a stamped copy of the notice to the Veteran that contained the rating decision; this notice is dated April 21, 2008.  

On April 22, 2009, the Veteran filed a NOD in person at the Seattle RO.  On that NOD, the Veteran indicated that he was appealing each issue from the April 2008 rating decision, and that he had traveled to Seattle to file the appeal in person "as this is [the] final day to do so."  

In February 2010, the RO notified the Veteran that his April 22, 2009 NOD was not considered timely, as it was filed more than one year after the April 21, 2008 notice of decision.  In response, the Veteran sent a copy of the notice that was mailed to him.  That notice contained a date of April 22, 2008, not April 21.  A copy of the notice mailed to the Veteran that is contained in VA's Virtual VA electronic claims system similarly reflects a mailing date of April 22, 2008.  

Heretofore, the RO has relied on the fact that the stamped copy in the paper claims file of the notification mailed to the Veteran reflects a mailing date of April 21, 2008.  That date, however, differs from the date on the Veteran's copy of the notification as well as from the virtual copy of the notification in the Veteran's Virtual VA file.  Why the Veteran's claims file contains notification of the decision with two differing dates is not clear.  The Veteran, however, was put on notice that he had one year from April 22, 2008 rather than April 21, 2008, because this was the date of the letter he received.

To the Board, this much is clear: the Veteran received notification of the denial of his claims that was dated April 22, 2008.  Exactly one year later, on April 22, 2009, the Veteran filed a NOD in person with the earlier rating decision.  Thus, the Veteran filed his NOD within a year of his receiving notice of the denials of his claims.  Resolving all reasonable doubt in his favor, the Veteran's NOD is considered timely.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The Veteran submitted a timely notice of disagreement to the April 2008 rating decision denying service connection for left foot arthritis and hypertension and denying an increased rating for residuals of a gunshot wound to the left foot; to this extent only, the appeal is granted.  


REMAND

As concluded above, the Veteran submitted a timely NOD as to the denials of service connection for left foot arthritis and hypertension and as to the denial of an increased rating for residuals of a gunshot wound to the left foot.  When there has been an adjudication by the RO and a timely NOD has been filed, a statement of the case addressing the issue must be furnished to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999).  This case must be remanded so that the RO may issue a statement of the case on the issues listed above.  The case should be returned to the Board only if the appellant perfects the appeal in a timely manner.  

Accordingly, these issues are REMANDED for the following action:

Provide a statement of the case to the Veteran regarding the issues of entitlement to service connection for left foot arthritis and hypertension, and for an increased rating for service-connected residuals of a gunshot wound to the left foot.  Return these issues to the Board only if the Veteran perfects a timely appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


